TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00004-CV



                                      In re Samuel Adkins


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            M E M O R AN D U M O P I N I O N


               Relator Samuel Adkins filed a pro se petition for writ of mandamus asking this Court

to compel the district court to act on his motion for forensic DNA testing and his motion for

appointment of counsel. See Tex. Code Crim. Proc. art. 64.01(a-1), (c). After Adkins filed his

petition, the district court ruled on both of his motions. Accordingly, we dismiss Adkins’s petition

for writ of mandamus as moot. See In re Luna, 317 S.W.3d 484, 484 (Tex. App.—Amarillo 2010,

orig. proceeding); see also Tex. R. App. P. 52.8(a).1



                                              _________________________________________
                                              Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed as Moot

Filed: January 29, 2019


       1
         The Texas Code of Criminal Procedure provides for appeals involving chapter 64 forensic
DNA testing as in any other criminal matter. Tex. Code Crim. Proc. art. 64.05; see Tex. R. App. P.
26.2, 26.3.